                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                                                                          Fil.ED IN   OPrN
                                                                         ON_ t{ 2z_ ~/ C/
                                                                                             ,ffr
                                                                           Peter A. Moore J C -
                                                                                                         l'-
                                                                           US District Court r., leric
                                No.   S : I B- C/L- 21 0 - I 60            Eastern District Of Ne



UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )      INFORMATION
                                         )
ASHISH PRASAD BHATTARAI                  )




      The United States Attorney charges:

      On or about August 8, 2017, in the Eastern District of North Carolina and

elsewhere, the defendant, ASHISH PRASAD BHATTARAI, an alien, did knowingly

file, and caused to be filed, an application for registration containing false statements,

that is~ defendant BHATTARAI filed an Application for Adjustment of Status (Form

I-485) with United States Citizenship and Immigration Services stating that he had

never claimed to be a United States citizen, when in fact, as he then and there knew,

he had claimed to be a United States citizen in an Employment Eligibility Verification

(Form I-9), on or about May 6, 2011, in violation of Title 8, United States Code,

Section 1306(c).


ROBERT J. HIGDON, JR.
United States Attorney



-6~~
BY: SEBASTIAN KIELMANOVICH
Assistant United States Attorney




           Case 5:18-cr-00210-BO Document 34 Filed 04/22/19 Page 1 of 1
